Lord, J.
There is no question but that, when the defendant made his purchase, the land now covered by four houses was a single lot. The question to be tried was one of fact, whether the defendant had divided that lot and made of it four lots. That he might have made the one lot into four is unquestionable. If he had sold each of the four dwelling-houses to a different person, there would have been no question that his one lot would have been made into four. If these four several houses had been under lease to four different tenants at the time of the offence complained of, and about which there was no evidence, it would be equally clear that there were four distinct estates, for the condition of which each occupant would be responsible to the extent of his occupancy. It is clear, therefore, that the presiding judge could not rule as matter of law that there was but a single lot, and if he erred in not ruling as matter of law that there were four lots, and submitted that question as matter of fact to the jury, who found that in fact there were four lots, the defendant was not thereby injured.

Exceptions overruled.